Citation Nr: 0211814	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  01-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of left ankle arthrotomy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to September 
1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 2000 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  After the veteran moved from 
Florida to Texas, jurisdiction was transferred to the RO in 
Waco, Texas.

The Board notes that a statement of the case furnished to the 
veteran in May 2001 listed 2 issues: evaluation of residuals 
of left ankle arthrotomy; and evaluation of left knee partial 
lateral meniscectomy.  However, when the veteran filed his 
substantive appeal on VA Form 9, Appeal to the Board of 
Veterans' Appeals, in July 2001, he stated that he was 
appealing only the left ankle issue, and he did not file a 
timely substantive appeal on the left knee issue.  See 
38 C.F.R. § 20.302 (2001).  Therefore, the issue of 
entitlement to an evaluation in excess of 10 percent for a 
left knee disorder is not before the Board at this time.

On May 9, 2002, the veteran appeared and testified at a 
personal hearing before the undersigned Member of the Board 
at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The maximum schedular evaluation is in effect for limited 
motion of the left ankle without ankylosis.

2.  Residuals of left ankle arthrotomy include numbness of 
toes of the left foot.


CONCLUSIONS OF LAW

1.  The schedular and extraschedular criteria for an 
evaluation in excess of 20 percent for disability of the left 
ankle, residual of arthrotomy, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Diagnostic Code 5271 (2001).

2.  The criteria for a separate evaluation of 10 percent for 
numbness of toes of the left foot, residual of left ankle 
arthrotomy, are met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2001); Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  He was 
afforded a VA examination to assist in rating his service 
connected disability.  The RO notified the veteran of the 
requirements in law to establish entitlement to the benefit 
which the veteran is seeking and that VA would attempt to 
obtain any pertinent evidence identified by the veteran. The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claims on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001), pertaining to 
limited motion of an ankle, provides a maximum schedular 
evaluation of 20 percent for marked limitation of motion of 
an ankle.  VA's schedule for rating disabilities provides 
ratings in excess of 20 percent for disability of an ankle 
only when there is ankylosis of an ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270, pertaining to ankylosis of an ankle, 
provides ratings of 30 percent and 40 percent, depending on 
the position of ankylosis of the ankle.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, following an initial award of service 
connection for a disability, separate ratings can be 
assigned, if appropriate, for separate periods of time, a 
practice known as "staged ratings".  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

In the veteran's case, a VA joints examination in September 
2001 and a service department Temporary Disability Retired 
List (TDRL) examination in March 2001 showed marked 
limitation of motion, but not ankylosis, of his left ankle.  
At the TDRL examination, moderate tenderness over the 
posteromedial aspect of the left ankle was noted.  The 
examiner also found decreased light touch sensation 
throughout the lateral border of the left foot, including the 
lateral toes in the nerve distribution of the sural nerve.

At the hearing in May 2002, the veteran testified that he not 
only experienced pain on use of the left ankle but also 
numbness of 2 toes of the left foot.  He stated that a 
service department surgeon who operated on his left ankle 
while he was on active duty told him that the numbness would 
go away but it had not done so.

A schedular evaluation in excess of 20 percent is not 
available for disability of the veteran's left ankle, in the 
absence of ankylosis, which has not been demonstrated on VA 
or TDRL examinations.  Because the 20 percent evaluation was 
made effective September 30, 1999, the day after the 
veteran's separation from service, staged schedular 
evaluations for left ankle disability are likewise not 
available under Fenderson, supra.  However, the Court held in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), that separate 
disability evaluations may be assigned for a muscle 
disability and for tender and painful scars where the 
symptomatology for the problems is distinct and separate and 
not duplicative or overlapping.  The holding in Esteban means 
in the instant case that separate disability evaluations may 
be assigned for marked limitation of motion of the left 
ankle, residual of an arthrotomy, and for any neurological 
deficit of the left foot which is also a residual of the 
arthrotomy which the veteran underwent in service.  As the 
Board finds that numbness of toes of the left foot cannot be 
disassociated from the veteran's service connected residuals 
of arthrotomy, consideration must be given to a separate 
evaluation for that postoperative manifestation.

38 C.F.R. § 4.124a, Diagnostic Code 8521 (2001), pertaining 
to the external popliteal (common peroneal) nerve, provides 
that an evaluation of 10 percent is warranted for mild 
incomplete paralysis; an evaluation of 20 percent is 
warranted for moderate incomplete paralysis; and an 
evaluation of 30 percent is warranted for severe incomplete 
paralysis.  Because there is no medical evidence that the 
neurological deficit of the veteran's left foot is equivalent 
to more than mild incomplete paralysis, the Board finds that 
a separate evaluation of 10 percent, but no more, should be 
granted for numbness of toes of the left foot as a residual 
of left ankle arthrotomy, and entitlement to that benefit is 
established.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521 (2001); Esteban, supra.  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2001) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's residuals of arthrotomy is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  In this connection, the Board notes that the 
veteran's residuals of arthrotomy have not required 
postservice hospitalization and, as the veteran testified at 
the hearing in May 2002, the disability has not prevented him 
from continuing to work on a full-time basis and thus does 
not markedly interfere with his employment.  The Board is, 
therefore, not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for disability of the left 
ankle, the benefit of the doubt doctrine does not apply on 
that issue.  38 U.S.C.A. § 5107(b) (West Supp. 2001). 




ORDER

An evaluation in excess of 20 percent for disability of the 
left ankle, residual of arthrotomy, is denied.

A separate evaluation of 10 percent is granted for numbness 
of toes of the left foot, residual of left ankle arthrotomy, 
subject to governing regulations concerning payment of 
monetary benefits.



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

